DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

1.	Claims 1 and 6-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 10,435,903 in view of Rief et al., US 6,131,227. Claims 1-3 US 10,435,903 includes all of the limitations nearly verbatim of claims 1 and 6-7 of the present application except for the limitation that the first rolling flap is formed of a single unit. Rief et al. teach rolling flaps (10, also those in embodiments of Figures 7a-10b), some embodiments show the flaps as units made of multiple pieces (Figures 7a-10b except for 9a) and in one embodiment the flap is constructed as a single unit (Figure 9a, Column 5 Lines 56-67). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to form the first rolling flap of Rief et al. of a single unit, in order to mold the flap integrally.
each of the rolling flap sections comprises a “U” shaped housing, a plurality of wheels rotatably coupled within the housing, and a plurality of slots formed in a bottom of the “U” shaped housing. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the rolling flap sections of US 10,435,903 so that each one of the rolling flap sections include the “U” shaped housing hingly coupled to the bottom section, having a plurality of wheels rotatably coupled with the “U” shaped housing and engaging the surface of the swimming pool, and a plurality of slots formed in a bottom area of the “ U” shaped housing so that each of the flaps are able to operate in the same manner in order to function well as an entire flap unit. 
	Claim 8 of US 10,435,903 is nearly verbatim to claim 15 to the present application, however claim 8 does not include that the first rolling flap is formed of a plurality of rolling flap sections. MPEP 2144.04 discusses that “a mere duplication of parts has no patentable significance unless a new and unexpected result is produced.” It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first rolling flap of US 10,435,903 so that it is formed of a plurality of flap sections in order to form the first rolling flap.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Laura C Guidotti whose telephone number is (571)272-1272.  The examiner can normally be reached on typically M-F, 6am-9am, 10am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles can be reached on (571) 270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LAURA C GUIDOTTI/Primary Examiner, Art Unit 3723                                                                                                                                                                                                        

lcg